DETAILED CORRESPONDENCE
This Office action is in response to the application filed 06/27/2022, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 At the time of the first Office action on the merits, no information disclosure statement (IDS) submission was found for the instant application.  Accordingly, there is no IDS for the Examiner to consider.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 USC § 101 because these claims are directed to a non-statutory subject matter. 
The claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because in view of the ordinary and customary meaning of “computer-readable storage medium” is broad enough to encompass forms of non-transitory tangible media as well as transitory propagating signals, which are non-statutory per se (In re Nuijten). As currently claimed, one skilled in the art would reasonably conclude that the scope of the claim covers transitory media such as electromagnetic and other signals, as it is commonplace to use transitory signals as a means for recording executable software for transmission to a computing device. Therefore, the claims 19-20 as a whole are non-statutory. See MPEP 2106.03.
The examiner suggests amending the claim to recite “non-transitory computer readable storage medium” which would serve to exclude non-statutory subject matter from the claim's scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Frazzoli et al., US 2018/0259968 hereinafter Frazzoli.

As per claim 1. Frazzoli teaches an autonomous vehicle (AV) comprising: 
a computing system (see at least para. 59 which teaches “computer system” as illustrated in FIG. 1); 
a sensor system that is in communication with the computing system (see at least para. 53 which teaches “[o]ne or more sensors 24” which describes a sensor system while FIG. 1 best illustrated sensor 24 in communication with the computing system); and 
a mechanical system that is operably coupled to the computing system, wherein the computing system is programmed to perform acts comprising (see at least para. 51 along with 59 describes this limitation): 
defining an occluded region based upon a sensor signal output by the sensor system, wherein the occluded region is a spatial region in an environment of the AV where the AV lacks visibility (see at least para. 69 along with 73 teaches an occluded region based on sensor sensing range of the of the unperceived world in which a boundary is defined.); 
at a first point in time, inferring that an object is within the occluded region and is travelling towards the AV (Frazzoli teaches inferring a possible location of the object in at least para. 19 along with 25 and 55 while at least para. 120-121 teaches the expected future trajectory of the dark vehicle/an object is within the occluded region travelling towards the AV); 
inferring that, at a second point in time that is subsequent the first point in time, the object will begin to decelerate (Taken together the following citation reads on this limitation: para. 120-121 teaches at a second point in time that is subsequent the first point in time while para. 124-125 reads on deceleration); and 
controlling the mechanical system of the AV based upon the inferring that the object will begin to decelerate at the second point in time (see at least para. 53 along with 73-76 which teaches controlling the AV while para. 124-125 teaches decelerating at a reasonable rate. Thus when taken together the cited section reads on this limitation.).

As per claim 2. Frazzoli teaches the AV of claim 1 and further teaches, the acts further comprising: 
inferring, at the first point in time, a velocity of the object that is inferred to be travelling towards the AV (at least para. 75 along with FIG. 4 the inferred object traveling in the opposing traffic lane while at least para. 83 teaches the velocity of the inferred object. The rationale and rejects of claim are incorporated herein).

As per claim 3. Frazzoli teaches the AV of claim 2 and further teaches, the acts further comprising:
inferring that the object will travel at the velocity towards the AV until the second point in time (FIG. 16 best illustrated this limitation while para. 120 teaches the future trajectory of the object.).

As per claim 4. Frazzoli teaches the AV of claim 1 and further teaches, the acts further comprising: 
inferring a deceleration rate of the object (para. 124 teaches the dark vehicle/object deceleration at a reasonable rate. The rationale and rejects of claim are incorporated herein).

As per claim 6. Frazzoli teaches the AV of claim 1 and further teaches, the acts further comprising computing a position in the environment of the AV where the object will come to a stop, wherein the position is computed based upon the inferring that the object will begin to decelerate at the second point in time (see at least para. 73-77 which teaches complete stop and stopping distance. The rationale and rejects of claim are incorporated herein).

As per claim 7. Frazzoli teaches the AV of claim 6 and further teaches, wherein the position is computed based further upon a difference between the first point in time and the second point in time (para. 80 teaches that “The dark objects process is recursively executed through a time course” and FIG. 16 illustrates point in time).

As per claim 8. Frazzoli teaches the AV of claim 1 and further teaches, wherein controlling the mechanical system of the AV comprises causing the AV to enter a lane of a roadway within which traffic flows in a direction that is opposite a direction of travel of the AV (para. 70 teaches crossing over into the opposing traffic. The rationale and rejects of claim are incorporated herein).

As per claim 9. Frazzoli teaches the AV of claim 1 and further teaches, wherein controlling the mechanical system of the AV comprises causing the AV to turn across a lane of traffic within which traffic flows in a direction that is opposite a direction of travel of the AV (para. 120-121 teaches about turning. The rationale and rejects of claim are incorporated herein).

As per claim 10. Frazzoli teaches the AV of claim 1 and further teaches, wherein controlling the mechanical system of the AV is further based upon a velocity of the AV at the first point in time (para. 62 along with 124-125 teaches control the AV based on velocity. The rationale and rejects of claim are incorporated herein).

As per claim 11. Frazzoli teaches a method performed by an autonomous vehicle (AV), the method comprising: 
generating, by a sensor system, a sensor signal, wherein the sensor signal is indicative of objects in an environment surrounding the AV (para. 80-84 teaches control signals and processes of detecting an object in the surrounding environment); 
based upon the sensor signal, defining an occluded region, wherein the occluded region is a spatial region in the environment surrounding the AV within which the AV lacks visibility (para. 74 along with 86-87 reads on this limitation); 
upon defining the occluded region, and at a current point in time, inferring that an object is at a position within the occluded region and is travelling towards the AV (Frazzoli teaches inferring a possible location of the object in at least para. 19 along with 25 and 55 while at least para. 120-121 teaches the expected future trajectory of the dark vehicle/an object is within the occluded region travelling towards the AV);
inferring that the object will begin to decelerate at a future point in time and prior to reaching the AV (Taken together the following citation reads on this limitation: para. 120-121 teaches at a second point in time that is subsequent the first point in time while para. 124-125 reads on deceleration); and 
performing a driving maneuver based upon the inferring that the object will begin to decelerate at the future point in time (see at least para. 53 along with 73-76 which teaches controlling the AV while para. 124-125 teaches decelerating at a reason rate. Thus when taken together the cited section reads on this limitation.).

As per claim 12. Frazzoli teaches the method of claim 11 and teaches, further comprising: computing a position where the object will come to a stop based upon the inferred position of the object within the occluded region and a rate of deceleration assigned to the object, wherein the driving maneuver is performed based upon the computed position where the object will come to a stop (Frazzoli teaches inferring a possible location of the object in at least para. 19 along with 25 and 55 while at least para. 120-121 teaches the expected future trajectory of the dark vehicle/an object is within the occluded region travelling towards the AV. see at least para. 73-77 which teaches complete stop and stopping distance.).

As per claim 13. Frazzoli teaches the method of claim 12 and teaches, further comprising assigning a velocity to the object at the position of the object within the occluded region, wherein the position where the object will come to a stop is computed based further upon the velocity assigned to the object (Frazzoli teaches inferring a possible location of the object in at least para. 19 along with 25 and 55 while at least para. 120-121 teaches the expected future trajectory of the dark vehicle/an object is within the occluded region travelling towards the AV. see at least para. 73-77 along with 124-125 which teaches complete stop and stopping distance).

As per claim 14. Frazzoli teaches the method of claim 13 and teaches, further comprising inferring that the object will travel towards the AV at the velocity assigned to the object from the current time to the future point in time, wherein the position where the object will come to a stop is computed based further upon the inferring that the object will travel towards the AV at the velocity assigned to the object from the current time to the future point in time (Frazzoli teaches inferring a possible location of the object in at least para. 19 along with 25 and 55 while at least para. 120-121 teaches the expected future trajectory of the dark vehicle/an object is within the occluded region travelling towards the AV).

As per claim 15. Frazzoli teaches the method of claim 11 further teaches, wherein the object has a deceleration rate assigned thereto, the method further comprising inferring that the object will decelerate at the deceleration rate until the object comes to a stop (see at least para. 73-77 which teaches complete stop and stopping distance).

As per claim 16. Frazzoli teaches the method of claim 11 further teaches, wherein the sensor system is a LIDAR sensor system (see para. 54).

As per claim 17. Frazzoli teaches the method of claim 11 further teaches, wherein the driving maneuver is a turn across a lane of traffic (para. 120-121 teaches about turning).

As per claim 18. Frazzoli teaches the method of claim 11 further teaches, wherein the driving maneuver is entry into a lane of oncoming traffic (para. 70 teaches crossing over into the opposing traffic).

As per claim 19. Frazzoli teaches an autonomous vehicle (AV) comprising a computer-readable storage medium, wherein the computer-readable storage medium comprises instructions that, when executed by a processor, cause the processor to perform acts (para. 52 teaches machine instruction, para. 59 teaches computer systems that execute processes which allows the AV to perform acts) comprising: 
receiving a sensor signal generated by a sensor system of the AV (see at least para. 10 along with 103); 
based upon the sensor signal, defining an occluded region, wherein the occluded region is a spatial region in an environment surrounding the AV within which the AV lacks visibility (see at least para. 100-103); 
upon defining the occluded region, and at a current point in time, inferring that an object is at a position within the occluded region and is travelling towards the AV (Frazzoli teaches inferring a possible location of the object in at least para. 19 along with 25 and 55 while at least para. 120-121 teaches the expected future trajectory of the dark vehicle/an object is within the occluded region travelling towards the AV);
inferring that the object will begin to decelerate at a future point in time and prior to reaching the AV (Taken together the following citation reads on this limitation: para. 120-121 teaches at a second point in time that is subsequent the first point in time while para. 124-125 reads on deceleration); and 
controlling a mechanical system of the AV to cause the AV to perform a driving maneuver, wherein the AV is controlled based upon the inferring that the object will begin to decelerate at the future point in time (see at least para. 53 along with 73-76 which teaches controlling the AV while para. 124-125 teaches decelerating at a reason rate. Thus when taken together the cited section reads on this limitation.).

As per claim 20. Frazzoli teaches the AV of claim 19 and further teaches, the acts further comprising inferring that the object will continue to decelerate at a predefined deceleration rate subsequent to the future point in time (see at least para. 53 along with 73-76 which teaches controlling the AV while para. 124-125 teaches decelerating at a reason rate), wherein the mechanical system of the AV is controlled based further upon the inferring that the object will continue to decelerate at the predefined deceleration rate (see at least para. 53 along with 73-76 which teaches controlling the AV while para. 124-125 teaches decelerating at a reasonable rate. Thus when taken together the cited section reads on this limitation.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Lueke et al., US 2011/0313665 hereinafter Lueke.

As per claim 5. Frazzoli teaches the AV of claim 4 and further teaches wherein the object is inferred to decelerate at subsequent to the second point in time (in at least para. 120-121 along with 124-125); however, Frazzoli is silent on constant speed. Yet, Lueke teaches a constant rate (see at least para. 97). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Lueke in view  Frazzoli because such combination will provide a technique for detecting a driving state of an object (para. 7, Lueke).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661